
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2729
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the designation of National
		  Environmental Research Parks by the Secretary of Energy, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The National Environmental Research Parks
			 are unique outdoor laboratories that provide opportunities for environmental
			 studies on protected lands around Department of Energy facilities.
			(2)In 1972, the Atomic Energy Commission
			 established its first official environmental research park at the Savannah
			 River site in South Carolina.
			(3)In 1976, the Department of Energy defined
			 the mission for the research parks in accordance with the recommendations of
			 the multiagency review team for environmental research activities at the
			 Savannah River site.
			(4)The mission of the research parks is
			 to—
				(A)conduct research and education activities
			 to assess and document environmental effects associated with energy and weapons
			 use;
				(B)explore methods for eliminating or
			 minimizing adverse effects of energy development and nuclear materials on the
			 environment;
				(C)train people in ecological and
			 environmental sciences; and
				(D)educate the public.
				(5)The National Environmental Research Parks
			 are located within six major ecological regions of the United States, covering
			 more than half of the Nation.
			(6)The parks are especially valuable research
			 sites because within their borders they provide secure settings for scientists
			 to conduct long-term research on a broad range of subjects including—
				(A)plant succession;
				(B)biomass production;
				(C)population ecology;
				(D)radioecology;
				(E)ecological restoration; and
				(F)thermal effects on freshwater
			 ecosystems.
				(7)The parks maintain several long-term data
			 sets that are available nowhere else in the United States or in the world on
			 amphibian populations, bird populations, and soil moisture and plant water
			 stress. These data sets are uniquely valuable for the detection of long-term
			 shifts in climate.
			(8)The maintenance of these parks by the
			 Department of Energy is consistent with statutory obligations to promote sound
			 environmental stewardship of Federal lands and to safeguard sites containing
			 cultural and archeological resources.
			(9)Public education and outreach activities
			 carried out on these sites provide unique learning opportunities, promote a
			 stronger connection between these Federal facilities and the surrounding
			 communities, and enhance public confidence that the Department of Energy is
			 fulfilling its environmental stewardship responsibilities.
			2.National Environmental Research
			 Parks
			(a)DesignationThe Secretary of Energy shall designate the
			 six National Environmental Research Parks located on Department of Energy sites
			 as protected outdoor research reserves for the purposes of conducting long-term
			 environmental research on the impacts of human activities on the natural
			 environment. The six National Environmental Research Parks shall
			 include—
				(1)the Savannah River National Environmental
			 Research Park;
				(2)the Idaho National Environmental Research
			 Park;
				(3)the Los Alamos National Environmental
			 Research Park;
				(4)the Fermi Lab National Environmental
			 Research Park;
				(5)the Oak Ridge National Environmental
			 Research Park; and
				(6)the Nevada National Environmental Research
			 Park.
				(b)PurposesEach site shall support—
				(1)environmental research and monitoring
			 activities to characterize and monitor present and future site conditions, and
			 serve as control areas for comparison with environmental impacts of Department
			 of Energy land management, energy technology development, remediation, and
			 other site activities outside the National Environmental Research Park areas.
			 Areas of research and monitoring on the sites may include—
					(A)ecology of the site and the region;
					(B)population biology and ecology;
					(C)radioecology;
					(D)effects of climate variability and change
			 on ecosystems;
					(E)ecosystem science;
					(F)pollution fate and transport
			 research;
					(G)surface and groundwater modeling;
			 and
					(H)environmental impacts of development and
			 use of energy generation technologies, including renewable energy technologies;
			 and
					(2)public education and outreach activities
			 consistent with subsection (d).
				(c)Cooperative agreementTo ensure the independence of the research,
			 monitoring, public education, and outreach activities conducted on each site,
			 the Secretary shall enter into a cooperative agreement with a university,
			 community college, or consortium of institutions of higher education with
			 expertise in ecology and environmental science of the region in which the
			 National Environmental Research Park is located.
			(d)Environmental education and
			 outreachEach site shall
			 support an outreach program to inform the public of the diverse ecological
			 activities conducted at the park and to educate students at various levels in
			 environmental science. Program activities may include—
				(1)on-site and in-classroom education programs
			 for elementary and secondary students;
				(2)presentations to school, civic, and
			 professional groups;
				(3)exhibits at local and regional
			 events;
				(4)development of educational projects and
			 materials for students at all levels;
				(5)undergraduate and community college
			 internships and graduate research opportunities; and
				(6)regularly scheduled public tours.
				(e)CoordinationThe Secretary of Energy shall designate a
			 National Environmental Research Park Coordinator within the Department of
			 Energy Office of Science. The Coordinator shall—
				(1)coordinate research activities among the
			 National Environmental Research Parks as appropriate;
				(2)ensure that information on best practices
			 for research, education, and outreach activities is shared among the sites;
			 and
				(3)serve as liaison to other Federal agencies
			 to facilitate collaborative work at the Parks.
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy, acting through the
			 Director of the Office of Science, for carrying out this section $30,000,000,
			 including $5,000,000 for each National Environmental Research Park, for each of
			 the fiscal years 2010 through 2014.
			3.SavingsNothing in this Act shall be construed to
			 limit the activities that the Federal Government may carry out or authorize on
			 a site on which a National Environmental Research Park is located.
		4.Summer institutes programThe National Environmental Research Parks
			 may be utilized to provide educational opportunities through the Summer
			 Institutes program authorized in section 3185 of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C.
			 7381n).
		
	
		
			Passed the House of
			 Representatives July 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
